Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
	Claims 1, 2, 14, 23, 30-33, 35, 39-42, 45-50, and 54 are currently pending.
	Benefit of priority is to March 15, 2013.

Withdrawal of Rejections:
	The rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

NEW Rejections:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 14, 23, 30-33, 35, 39-42, 45-50, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 has been amended to state that the pH is 

Maintenance of Rejections/modification necessitated by amendment:
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 14, 23, 30-33, 35, 39-42, 45-47, 49, 50, and 54 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over:
 Dragosits et al. (2009; The effect of temperature on the proteome of recombinant Pichia pastoris.  Journal of Proteome Research. 8: 1380-1392) 
as evidenced by:
Baumann et al. (2007; Hypoxic fed-batch cultivation of Pichia pastoris increases specific and volumetric productivity of recombinant proteins. Biotechology and Bioengineering.  100(1): 177-183), which is cited by Dragosits et al.
Dragosits et al. teach a method for producing antibodies by culturing Pichia pastoris cells (page 1381, left Col., para. 3; Claim 30, 31, 32, 33, 41) that is a strain (and therefore the genes are integrated into the genome; Claim 35) expressing both the light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment (see also Baumann et al. page 178, para. 3) which is included in the definition of antibody at page 34, [199] under the control of the constitutive GAP promoter (Claim 40), wherein the culture was grown for approximately 24 hours at 28oC (page 1381, left col., para. 4, line 7; inoculum expansion step) temperature before the temperature was shifted to 30+/- 0.6oC (page 1381, right col., para. 1, line 7; Claim 14, 54). 
The culture that was grown for approximately 24 hours at 28oC (noting that Dragosits et al. do not state that the temperature was changed from the inoculum expansion step; Claim 2) was the batch phase (page 1381, right col., para. 1, line 1; Claim 45) grown in batch medium comprising glycerol (page 1381, left col., para. 4, line 9; Claim 46). Dragosits et al. do not specifically teach that the end of the batch phase is determined by the exhaustion of the glycerol; however, the glycerol was not replenished and therefore it is taken that the glycerol in the batch medium was exhausted (Claim 39, 47). 
At page 1381, right col., para. 1, line 4-9, Dragosits et al. teach that during the continuous culture of the Pichia pastoris during the second temperature 30+/- 0.6oC the gas flow rate was kept constant at 1.5 vvm and that the dissolved oxygen was kept at 20% by controlling the stirrer speed. Further, that off-gas was measured using a BCP O2 and CO2 gas sensor. Therefore, Dragosits et al. teach that the ‘respiratory quotient” was maintained (Claim 49) by supplied air flow rate, agitation, (stirrer) rate, and oxygen concentration of the supplied air (Claim 50), which then should also provide the values and ranges listed in Claim 50.
The antibody was purified from the supernatants by ELISA (page 1382, left col., para. 1. See also Baumann et al. at page 179, right col., para. 3; Claim 42).
Dragosits et al. did not measure the antibody yield at the batch phase first temperature of 28oC and therefore the increase in yield, reduction of product associated variants, or molecular weights, aberrant disulfide bonds or glycosylation patterns and so forth are not known. However, the method for producing antibody as taught by Dragosits et al. and the method claimed are the same and therefore it is inherent that the method taught in Dragosits et al. provides an increase in yield, reduction of product associated variants, or molecular weights, aberrant disulfide bonds or glycosylation patterns and so forth (Claim 23).
	Dragosits et al. also teach the effect of the method discussed above on proteins involved in oxidative stress response and molecular chaperones, which would apply to all of the above claims. See page 1383 right col., the discussion of 2D-Gel Electrophoresis and Protein Identification.
	Claim 1 v) states that the cultured yeast cells are maintained at pH 6 +/- 0.5 and Applicants state in their response that a pH variance of +/- 0.5 around a setpoint pH is common for laboratory scale biological control processes wherein an alkaline solution such as ammonium hydroxide is added to increase pH in response to the media pH dropping below a predetermined limit. Dragosits et al. teach that the pH was controlled at 5 utilizing ammonium hydroxide page 1381,right col., line 3-4).  Therefore, if the pH is actually 5 +/- 0.5 in Dragosits et al. as Applicants have informed the Office of such pH variation, the pH claimed and that taught by Dragosits et al. are overlapping at pH 5.5 and the claims are anticipated. 
	Alternatively, the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains because one skilled in the art would optimize pH for the yeast production of antibody (Claim 1 v)).



MPEP 2144.05 II. ROUTINE OPTIMIZATION 
A.Optimization Within Prior Art Conditions or Through Routine Experimentation 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
B.There is a Motivation to Optimize Result-Effective Variables 
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
	
	 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
Dragosits et al. (2009; The effect of temperature on the proteome of recombinant Pichia pastoris. Journal of Proteome Research. 8: 1380-1392) 
and:
Baumann et al. (2007; Hypoxic fed-batch cultivation of Pichia pastoris increases specific and volumetric productivity of recombinant proteins. Biotechology and Bioengineering.  100(1): 177-183).
The teachings of Dragosits et al. as they pertain to Claim 1 are set forth above. 
During the second temperature phase at 30+/- 0.6oC, Dragosits et al. used a continuous culture feed (page 1381, right col., para. 1, line 1-2) with a chemostat medium comprising glucose (page 1381, left col., para. 4, line 13). 
Baumann et al. teach culturing Pichia pastoris cells that is a strain (and therefore the genes are integrated into the genome) expressing both the light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment under the control of the constitutive GAP promoter as taught in Dragosits et al., cultured as a batch, continuous feed, and fed batch cultures. Baumann et al. teach that the fed back cultivation at the limit of aerobic to fermentative metabolism could be beneficial for the production of heterologous proteins at least in the configuration of a constitutive promoter on glucose (page 181, bridging the left and right col).
Therefore, it would have been obvious to a person having ordinary skill in the art to alter the method of Dragosits et al. by using a fed batch cultivation at the second temperature because Baumann et al. teach that the fed back cultivation at the limit of aerobic to fermentative metabolism could be beneficial for the production of light and heavy chain of human monoclonal anti-HIV antibody 3H6 Fab fragment under the control of the constitutive GAP promoter on glucose (Claim 48).

	Applicants urge that Dragosits et al. do not teach that the yeast cells are maintained at a pH of 6 +/- 0.5 but that the pH was set to 5. Applicants urge that neither Dragosits et al. or Bauman et al. provide motivation to deviate from the recited pH of 5. As noted above, using Applicants own statements that pH varies by +/- 0.5 renders the claims anticipation because Applicants own pH is stated to vary +/- 0.5 around a setpoint pH because it is common for laboratory scale biological control processes wherein an alkaline solution such as ammonium hydroxide is added to increase pH in response to the media pH dropping below a predetermined limit. Alternatively, it is obvious to optimize the pH of cultured yeast for protein expression.
	Applicants continue to argue about the temperature of the yeast cultures and make many summations which have been responded to in past Office Actions.  As stated in Dragosits et al., the culture was grown for approximately 24 hours at 28oC (page 1381, left col., para. 4, line 7; inoculum expansion step) temperature before the temperature was shifted to 30+/- 0.6oC (page 1381, right col., para. 1, line 7). 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 14, 23, 30-33, 35, 39-42, 45-50, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-27 of U.S. Patent No. 10,202,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims are drawn to the same method but ‘630 is limited an antibodies while the instant application is drawn to the broader phrase of proteins and antibody in the dependent claims.

Claims 1, 2, 14, 23, 30-33, 35, 39-42, 45-50, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 10,138,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims are drawn to the same method but ‘294 is limited an multisubunit complexes and antibody in dependent claims while the instant application is drawn to the broader phrase of proteins and antibody in the dependent claims.

Applicants request that the ODPs be held in abeyance.


All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656